DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 20220027) in view of Miwa et al. (US 20150081050).

Regarding claim 17, Abe teaches an image processing system (fig. 1) comprising:
 an image processing apparatus that processes image data (printer 500 and 720, bot application server 300 and application server 200 in fig. 1); and 
a terminal device that performs initial setup of the image processing apparatus (10, 20 in fig. 1), the terminal device being configured to display a setting image for initial setup of the image processing apparatus, display, in a chat style in the setting image (fig. 13c and p0105: the bot application 310 updates the initial print setting information corresponding to the print setting screen 1710),
 a plurality of information logs regarding initial setup of the image processing apparatus (fig. 13c and 13d), an instruction information log regarding instruction information including an instruction for a user who operates the image processing apparatus (fine-adjust image 1713 in fig. 13), and 
a response log regarding a user response input by the user in response to the instruction information, receive input of the user response, and in response to the input of the user response, transmit, to the image processing apparatus (store print settings 1712 in fig. 13c and 1723 store image adjustment result in fig. 13d), setting information based on an instruction provided for the user response, (p0105: bot application 310 updates the initial print setting information corresponding to the print setting screen 1710).
Abe does not teach the image processing apparatus being configured to receive the setting information from the terminal device and set a function of the image processing apparatus based on the setting information.
Miwa teaches the image processing apparatus being configured to receive the setting information from the terminal device and set a function of the image processing apparatus based on the setting information (s130 and 150 in fig. 3)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Abe, and to include the image processing apparatus being configured to receive the setting information from the terminal device and set a function of the image processing apparatus based on the setting information, in order to shorten the time required for setup suggested by Miwa (p0007).

Regarding claim 1, The structural elements of apparatus claim 17 perform all of the steps of method claim 1. Thus, claim 1 is rejected for the same reasons discussed in the rejection of claim 17.

Regarding claim 18, Abe in view of Miwa teaches the image processing system according to claim 17, wherein the terminal device is further configured to receive an operation performed by the user, in response to receiving a first operation while displaying one information log of the plurality of information logs arranged in the setting image (Miwa: fig. 4a-b), provide display in which the one information log moves in a first direction; and in response to receiving a second operation while displaying the instruction information log, provide display in which the instruction information log moves in the first direction (Miwa:back and next button in fig. 4).
The rational applied to the rejection of claim 17 has been incorporated herein.

Regarding claim 2, The structural elements of apparatus claim 18 perform all of the steps of method claim 2. Thus, claim 2 is rejected for the same reasons discussed in the rejection of claim 18.

Regarding claim 19, Abe in view of Miwa teaches the image processing system according to claim 18, wherein the terminal device is further configured to display the plurality of information logs consecutively in the first direction in the setting image (Miwa:p0009: display control function configured to execute on the computer a display process for displaying an image on a screen that sequentially guides setup procedure for the device, and a setting control function …). 
The rational applied to the rejection of claim 17 has been incorporated herein.

Regarding claim 3, The structural elements of apparatus claim 19 perform all of the steps of method claim 3. Thus, claim 3 is rejected for the same reasons discussed in the rejection of claim 19.

Regarding claim 20, Abe in view of Miwa teaches the image processing system according to claim 18, wherein the one information log includes an image (Miwa: fig. 4).
The rational applied to the rejection of claim 17 has been incorporated herein.

Regarding claim 4, The structural elements of apparatus claim 20 perform all of the steps of method claim 4. Thus, claim 4 is rejected for the same reasons discussed in the rejection of claim 20.

Regarding claim 5, Abe in view of Miwa teaches the method according to claim 2, wherein the one information log includes information about an operation that the user performs for the image processing apparatus in installing the image processing apparatus (Miwa: s120 in fig. 3).
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 6, Abe in view of Miwa teaches the method according to claim 2, wherein the instruction information log includes an image of a response request including first option and a second option, the method further comprising displaying the response log in which the first option is the user response, when receiving an operation of selecting the first option after displaying the image of the response request (Miwa: fig. 4).
The rational applied to the rejection of claim 1 has been incorporated herein.

Claim 9 has been analyzed and rejected with regard to claim 17 and in accordance with Miwa’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (Miwa: p0019). 

Claim 10 has been analyzed and rejected with regard to claim 18 and in accordance with Miwa’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (Miwa: p0019). 

Claim 11 has been analyzed and rejected with regard to claim 19 and in accordance with Miwa’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (Miwa: p0019). 

Claim 12 has been analyzed and rejected with regard to claim 20 and in accordance with Miwa’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (Miwa: p0019). 
Claim 13 has been analyzed and rejected with regard to claim 5 and in accordance with Miwa’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (Miwa: p0019). 

Claim 14 has been analyzed and rejected with regard to claim 6 and in accordance with Miwa’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (Miwa: p0019). 

Regarding claim 7, Abe in view of Miwa teaches the method according to claim 2, wherein the first operation is scrolling that provides an instruction for scroll of the setting image (Miwa: Next button in fig. 4), and the second operation is touching a display surface of the terminal device (Miwa: p0034: a touch panel).

Regarding claim 8, Abe in view of Miwa teaches the method according to claim 2, further comprising in response to receiving, by using the terminal device, scrolling in a second direction opposite to the first direction (Miwa: back button in fig. 4), providing display in which the plurality of information logs move in the second direction (Miwa: next button in fig. 4).

Claim 15 has been analyzed and rejected with regard to claim 7 and in accordance with Miwa’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (Miwa: p0019). 

Claim 16 has been analyzed and rejected with regard to claim 8 and in accordance with Miwa’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (Miwa: p0019). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677